Exhibit 99.1 Aeglea BioTherapeutics Provides Corporate Update and Reports Second Quarter 2017 Financial Results Austin, Texas, August 9, 2017 - Aeglea BioTherapeutics, Inc., (NASDAQ: AGLE) a biotechnology company committed to developing enzyme-based therapeutics in the field of amino acid metabolism to treat rare genetic diseases and cancer, today provided a corporate update and reported financial results for the second quarter ended June30, 2017. “With our newly expanded and strengthened management team, we are well positioned to advance our clinical development strategy for AEB1102 for both our rare genetic diseases and cancer programs,” said Anthony Quinn, M.B Ch.B, Ph.D., interim chief executive officer of Aeglea. “Additionally, given the progress we have made in our dose escalation trials, we look forward to initiating our solid tumor expansion arms either in the fourth quarter of 2017 or the first quarter of 2018.” Corporate Update • Selected three single agent solid tumor expansion arms for Phase 1 clinical trial of AEB1102 in cutaneous melanoma, uveal melanoma and small cell lung cancer, all of which have demonstrated a dependence on arginine in published literature and preclinical studies. Each expansion arm will enroll up to 12 patients and are planned to initiate in the fourth quarter of 2017 or first quarter of 2018, following completion of the dose escalation phase. • Named Anthony Quinn, M.B Ch.B, Ph.D., as interim chief executive officer while the company conducts a comprehensive search for a permanent CEO. Dr. Quinn is a member of Aeglea’s board of directors. He previously led R&D at Synageva and served as Aeglea’s interim chief medical officer earlier this year. • Strengthened management team with two key hires: o James Wooldridge, MD was named chief medical officer and brings a wealth of clinical development experience to the team. Dr. Wooldridge previously served as chief scientific officer for immuno-oncology clinical development at Eli Lilly & Company. o Aaron Schuchart was named chief business officer and will oversee business development activities and facilitate corporate strategy. Mr. Schuchart joined Aeglea from Coherus Biosciences, where he served as senior vice president of business development and strategic alliances.
